TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00004-CR



                               Thomas Ramon Keifer, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 71208, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Thomas Ramon Keifer pleaded guilty to evading arrest with a motor

vehicle, see Tex. Penal Code § 38.04, and pleaded true to the enhancement paragraph of the

indictment. The trial court convicted appellant and sentenced him to ten years’ confinement in the

Texas Department of Criminal Justice, Institutional Division, and payment of a $1,000 fine.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.
75, 86–87 (1988).
               Appellant received a copy of counsel’s brief and was advised of his right to examine

the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. We have not received a pro se brief from the appellant.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that

the record presents no arguably meritorious grounds for review and the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: July 10, 2014

Do Not Publish




                                                 2